Bennett, J. On the 31st day of July, 1868, petitioner filed in this court his petition, praying that certiorari, with a supersedeas, issue to the Desha circuit court, to bring up a pretended judgment of that court, rendered on the 28th day of October, 1861, and wh ich that court was endeavoring to enforce in defiance of la w, and that the same might be quashed. The writ and supersedeas was allowed by the Chief Justice. On the 14th of December, 186S, the defendant filed a motion to vacate supersedeas and dismiss certiorari. The petition and the transcript, sent up, show that the judgment, which is sought to be quashed, was rendered at the October term, A. D., 1861, of a court said to be held in Desha county, after the passage of the ordinance of secession. Article 1, section of the State Constitution says: “The action of the Convention of the State of Arkansas, which assembled in the city of Little Rock, on the first day of March, A. D., one thousand eight hundred and sixty-one, was and is null and void. All the action of the State of Arkansas under the authority of said Convention, of its ordinances or its Constitution, whether legislative, executive, judicial, or military, was and is hereby null and void.” The views.of this court as to the validity and powers of courts organized after the passage of the ordinance of secession, and the efiect of the above provision of the Constitution, have been presented at this term of the court, in the cases of Penn v. Tollison, and Thompson v. Mankin. The judgment, now before us, coming under the principles decided in these cases, the same is coram non judice and absolutely void, and therefore will be quashed and superse-deas made perpetual. IlARRisoN, J. being disqualified, did not sit in this case. Hon. John Wiiytock, special Supreme Judge.